Exhibit 10.7

 

 

January 11, 2008
 
Re: Service about being independent director and Chairman of the Audit Committee
of China Pharma Holdings, Inc
 
Dear Mr. Baowen Dong
 
On behalf of the Board of Directions and the Company, I am pleased to welcome
you to join the Board of the China Pharma Holdings, Inc as an independent
director and Chairman of the Audit Committee. I look forward to working with
you. Your starting date will be the date of the board approves your engagement
and your engagement for this term will end on the date of the next annual
shareholders meeting.
 
Your compensation will consist of the following:



1)     

A retainer of RMB 40,000 per year, payable quarterly within 5 days of the start
of the quarter;






If you agree to the terms and conditions stated above, please sign and date this
letter below.
 
I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.
 
Sincerely
 
 
 
Chairman of the Board
China Pharma Holdings, Inc
 
 
Response:
This letter correctly sets forth the understanding of Mr. Baowen Dong.
 
By: ___________________________

Date:__________________________

